Citation Nr: 9930362	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
in-service eye injury, claimed as chronic blepharitis and/or 
conjunctivitis.

2.  Entitlement to service connection for migraine headaches, 
to include whether the Substantive Appeal was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought on appeal.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in April 1996.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Further, in September 1996, 
the Board remanded the issues on appeal to the RO for further 
development.  The requested developments have been 
accomplished to the extent possible on the issue of service 
connection for an eye disorder; however, the remaining issue 
of service connection for migraine headaches needs additional 
development as discussed in the REMAND section of this Board 
decision.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
the residuals of an in-service eye injury, claimed as chronic 
blepharitis and/or conjunctivitis, are related to service.



CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of an in-service eye injury, claimed as chronic 
blepharitis and/or conjunctivitis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran asserts that he injured his eyes in service when 
a stove blew up in his face.  Service medical records show 
that he was treated in September 1979 for pain in the right 
eye as a result of a back fire from a pot-bellied stove.  The 
clinical assessment was mild flash to right orbital area 
without evidence of significant ocular involvement.  He was 
treated with ointment and an eye patch.  The following day 
his eye was noted to be normal.  Approximately ten days 
later, he complained of blurriness, watering, and his eyes 
sticking together.  An eye examination was within normal 
limits and the final diagnosis was astigmatism.  There is no 
further treatment for or diagnosis of an eye disorder noted 
in the service medical records.  The October 1980 separation 
examination report noted that the veteran had an astigmatism.  
A separate Optometry Clinic examination report at the time of 
service separation noted the burner incident but related that 
there was no apparent ocular ramifications of the accident.  
The clinical impression was astigmatism, right eye greater 
than left eye.

Post service medical records show that the veteran sought 
treatment in November 1984 for blurry vision.  He related a 
history of the 1979 gasoline explosion with no apparent 
corneal damage or treatment.  The examination was normal 
except that a small scar was noted on the veteran's right 
eye.  There was no diagnosis given and he was scheduled for 
further testing.  In November 1986, he sought treatment for 
eye redness after washing his face with dishwashing detergent 
to remove paint.  The clinical assessment was irritation from 
soap, almost resolved.  The clinical records also show 
treatment for a variety of eye complaints over the years.  In 
June 1987, he was diagnosed with follicular conjunctivitis 
with follow-up treatment one month later.  In August 1989, he 
reported a two year history of eye infections on and off.  In 
January 1990, he was noted to have minimal eye disease, and 
questionable infection, and in February 1990 viral 
conjunctivitis.  

At a hearing in April 1992, the veteran testified that he 
believed that his injury in service was interrelated to 
blepharitis and conjunctivitis.  He maintained that he had 
blepharitis and conjunctivitis in both eyes, although his in-
service injury was only to his right eye, because the heat 
from the explosion affected both his eyes, burned his hair, 
and singed the hair on his face.  He reflected that he was 
told he had conjunctivitis at the time of the injury and was 
treated with medication and had to keep his eyes washed out.  
He variously indicated that his right eye was most affected 
or that both eyes were equally affected.  He conceded that he 
was told he had decreased vision in the right eye and was 
prescribed glasses.  He could not recall when he first sought 
treatment for an eye disorder after service but thought it 
was about 1984.  He denied having any treatment in the 
intervening four years from service separation.  He 
alternatively stressed that he was prescribed glasses in 
service as a result of the heat exposure injury and that he 
was entitled to reasonable doubt on the basis that his 
enlistment examination noted a normal eye examination but the 
eye examination showed defective visual acuity, which were 
written in different pens.  

In an April 1996 hearing before the Board, the veteran 
testified that he never had any problems with his eyes until 
a September 1979 heat explosion in his face.  He reported 
that his hair caught fire, steam came from his eyes, and it 
cooked his eyelashes and singed his eyebrows.  He reflected 
that his eyes were stuck together and he was treated with an 
eye patch.  He indicated that he sustained a corneal scar as 
a result of the blast and developed vision problems.  He was 
eventually diagnosed with an astigmatism and given glasses.  
He complained of on-going photosensitivity, conjunctivitis 
and blepharitis.  He acknowledged that he had not been told 
that his eye disorder was secondary to eye trauma.  Upon 
further questioning, he noted the difference in use of pens 
on his induction examination.  He also pointed out that none 
of the treating physicians had his service medical records 
available for review.  He admitted that he was first treated 
for conjunctivitis in 1984 and had been treated for pink eye 
prior to service.

There is no competent medical opinion on file or presented to 
the effect that the veteran's eye injury in service is 
related to the current conjunctivitis or blepharitis.  
Although while receiving treatment in 1984 the veteran 
referenced the in-service incident, the examiner made no 
connection between the veteran's complaints and military 
service.  In 1986, he sought treatment for an eye infection 
but indicated that he had splashed dish detergent in his eye.  
Nearly seven years after service separation, he was diagnosed 
with conjunctivitis.  The medical records show that the 
veteran has been subsequently treated on several occasions 
for eye infections since that time.  None of the veteran's 
treating physicians have attributed his eye disorder to his 
in-service eye injuryperiod of military service.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between the in-service incident and the veteran's current 
complaints.  

The Board has also reviewed the veteran's statements and 
sworn testimony that he has continually suffered from an eye 
disorder essentially since separation from service in 1980.  
Although the veteran's statements are probative of 
symptomatology, they are not competent evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).   
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current medical pathology, as well as 
to medical causation of any current disabilities.  Id.  In 
the absence of competent evidence of a medical nexus, the 
claim is not well grounded and service connection is denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for the residuals of an in-
service eye injury, claimed as chronic blepharitis and/or 
conjunctivitis, is denied on the basis that the claim is not 
well grounded.


REMAND

With respect to the remaining issue of service connection for 
migraine headaches, the Board finds, as an initial matter, 
that a determination with respect to well-groundedness need 
not be made at this time as a remand is necessary in order to 
correct a procedural or due process defect.  First, the Board 
notes that where the remand orders are not complied with the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the Board finds that the RO failed to address the 
timeliness of the Substantive Appeal with respect to the 
claim for entitlement to service connection for migraine 
headaches as outlined in the September 1996 remand.  In 
addition, as the issue of timeliness is itself an appealable 
issue and was not addressed by the RO, the Board finds that 
the issue of timeliness of the Substantive Appeal should be 
again remanded for consideration and the veteran should be 
accorded an opportunity to respond thereto.  See Marsh v. 
West, 11 Vet. App. 468 (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

Tthe RO should consider the question of 
the timeliness of the veteran's appeal of 
the denial of service connection for 
migraine headaches.  The veteran and his 
representative should be provided with a 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto, if appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal






